MONTIEL, Judge.
Larry Winstid filed a Rule 32, A.R.Cr.P., petition with the St. Clair Circuit Court, challenging his 1982 conviction for murder. The trial court denied the petition as successive without holding a hearing. The appellant makes numerous allegations in his petition. Most of the allegations fall within Rule 32.1(a), A.R.Cr.P., and, thus, are barred by the limitations of Rule 32.2(c). However, some of the allegations raised by the appellant concern the jurisdiction of the trial court and, therefore, are not time barred. State v. Hobble, 596 So.2d 613 (Ala.Crim.App.1991). In addition, although the court held that the petition was successive, this procedural bar cannot be invoked because it does not appear that the appellant’s previous petitions were adjudicated on the merits. Blount v. State, 572 So.2d 498 (Ala.Crim.App.1990). Further, the State failed to respond to the allegations raised by the appellant. Therefore, this cause is remanded to the trial court with instructions that the State respond to the allegations raised in the petition. After the State’s response, the circuit court shall hold a hearing, if it deems a hearing necessary. A *48return to remand shall be filed with this court within 60 days of this opinion.
REMANDED WITH INSTRUCTIONS. 
All the Judges concur.